                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION
DAVID L. SHAW                                     §

VS.                                               §                CIVIL ACTION NO. 1:19cv479

DIRECTOR, TDCJ-CID                                §

                      ORDER ADOPTING THE MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION
       Petitioner David L. Shaw, proceeding pro se, brought this petition for writ of habeas corpus
pursuant to 28 U.S.C. § 2254. The court referred this matter to the Honorable Zack Hawthorn,

United States Magistrate Judge. The Magistrate Judge has submitted a Report and Recommendation

of United States Magistrate Judge. The Magistrate Judge recommends dismissing the petition

without prejudice as moot.

       The court has received and considered the Report and Recommendation of United States
Magistrate Judge, along with the record and pleadings. Proper notice was given to Petitioner at

Petitioner’s last known address. See Fed. R. Civ. 5(b)(2)(c). The Court notices that Petitioner

changed his address but failed to notify the Court in contravention of Local Rule CV-11 (d). No

objections were filed to the Report and Recommendation.
                                              ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct and the report of the Magistrate Judge is ADOPTED as the opinion of the court. A final

judgment shall be entered in accordance with the recommendation of the Magistrate Judge.

       In addition, the court is of the opinion that the petitioner is not entitled to a certificate of
appealability. An appeal from a judgment denying federal habeas relief may not proceed unless a

judge issues a certificate of appealability. See U.S.C. § 2253. The standard that must be met in order

to receive a certificate of appealability requires the petitioner to make a substantial showing of the

denial of a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000);
Elizalde v. Dretke, 362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner
is not requited to demonstrate that he would prevail on the merits. Rather, he need only demonstrate
that the issues are subject to debate among jurists of reason, that a court could resolve the issues in

a different manner, or that the questions presented in the petition are worthy of encouragement to

proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate

of appealability should be resolved in favor of the petitioner, and the severity of the penalty may be

considered in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.
2000).

         In this case, the petitioner has not shown that the issue of whether his petition is moot is

subject to debate among jurists of reason. The factual and legal questions raised by petitioner have

been consistently resolved adversely to his position and the questions presented are not worthy of
encouragement to proceed further. As a result, a certificate of appealability shall not issue.

                                   SIGNED this 20th day of December, 2019.




                                                                   ____________________________
                                                                   Michael J. Truncale
                                                                   United States District Judge
